Citation Nr: 0200844	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  94-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, variously diagnosed to include a spastic colon, 
irritable bowel syndrome, and chronic constipation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.


REMAND

This issue was most recently before the Board in February 
2001.  At that time the Board remanded the case and requested 
the RO to inform the appellant of his rights under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) which 
became law on November 9, 2000.  This action was accomplished 
by the RO in a March 2001 letter to the appellant.  The 
regulations implementing the VCAA were adopted on August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The appellant is contending that as a result of an in service 
repair for a right inguinale hernia he developed a chronic 
gastrointestinal disability which has persisted to the 
present.  The service medical records show that the appellant 
underwent surgical repair of a right inguinale hernia in July 
1969.  In June 1970, he was seen at the dispensary 
complaining of hard dry stools since the surgery.  The 
postservice medical records show treatment for 
gastrointestinal complaints beginning in the early 1980s with 
a long history of hard stools.  In view of the recent 
implementing regulations the Board is of the opinion that a 
current examination is warranted in this case.  



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  A VA examination should be conducted 
by a gastroenterologist to determine the 
nature, etiology and severity of any 
gastrointestinal disorder.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  All indicated 
special studies should be accomplished.  
Following the examination, the examiner is 
requested to specify if the appellant has 
a chronic gastrointestinal disability.  If 
yes, the examiner should be asked to 
render an opinion as to whether it is as 
likely as not that any chronic 
gastrointestinal disability diagnosed, is 
related to military service, to include 
the hernia repair? 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




